Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 14, 2022

                                    No. 04-22-00198-CR

                                   Juan Manuel GOMEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 156th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-21-0013-CR-B
                        Honorable Janna K. Whatley, Judge Presiding


                                       ORDER

      Appellant’s brief was originally due June 10, 2022. On June 13, 2022, appellant filed a
motion requesting a sixty-day extension of time to file the brief. After consideration, we
GRANT the motion and ORDER appellant to file his brief by August 9, 2022.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court